—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional *813Services which found petitioner guilty of violating certain prison disciplinary rules.
The record as a whole affords an adequate basis for the Hearing Officer’s determination that petitioner was sufficiently well-versed in English to understand and knowledgeably participate in his hearing. There was therefore no error in the Hearing Officer’s decision not to provide a translator. There is also substantial evidence to support the finding of guilt.
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Cardona, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.